Citation Nr: 1140659	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO. 08-10 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder ("PTSD"). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. The October 2007 rating decision granted service connection for PTSD and assigned an initial 30 percent evaluation. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim. The following further development is required. 

In an October 2008 VA examination for the Veteran's claim for entitlement to a total rating based upon individual unemployability, the examiner stated that the Veteran saw Dr. R. M., a VA psychiatrist, every six months. He also saw a social worker every 8 weeks for PTSD. The most recent record from Dr. R. M. is from May 2007. Since the October 2008 examiner stated that the Veteran was still being treated by Dr. R. M., a remand is necessary to obtain outstanding VA treatment records from him and all other outstanding VA treatment records. Where VA has constructive and actual knowledge of the availability of pertinent records in the possession of the VA, an attempt to obtain them must be made. See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Veteran's most recent VA PTSD examination was conducted in June 2007. Its purpose was to determine whether he had PTSD that was related to service. It is now over four years old. Further, the examiner did not review the Veteran's claims file and it does not appear that his treatment records were reviewed. In his April 2008 substantive appeal, the Veteran stated that his long period of unemployment caused his PTSD symptoms to increase dramatically. VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a). Examinations will be requested whenever VA determines, as in this case, that there is a need to determine the current severity of a disability. 38 C.F.R. §§ 3.159, 3.327(a) (2011). On remand, a the Veteran should be scheduled for a new PTSD examination. 

Lastly, to ensure completeness of the record, the RO should determine whether the Veteran is in receipt of benefits from the Social Security Administration ("SSA"). The record shows that the Veteran applied for SSA benefits multiple times and his claims were denied. However, in October 2008, he applied again and had not yet received a determination from SSA. If the Veteran is in receipt of SSA benefits, his SSA records should be obtained. Lind v. Principi, 3 Vet. App. 493, 494 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992) (VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (medical records upon which an award of SSA disability benefits have been predicated are relevant to VA claims for service connection and an increased rating). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records that may exist, including those from the Veteran's psychiatrist, Dr. R. M., and his social worker. If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2011). 

2. Contact the Veteran and determine whether he is in receipt of SSA benefits. If he is, obtain a copy of the decision to grant SSA benefits and the records upon which that decision was based and associate them with the claims file. 

If the search for the records is unsuccessful, and further attempts to obtain them would be futile, the RO should document this in the claims file and notify the Veteran in accordance with  38 C.F.R. § 3.159(c)(2) and (3). 

3. After completing the directives listed above, schedule the Veteran for a VA examination with a clinician of appropriate expertise. The purpose of the examination is to determine the severity of his PTSD and its impact on his social and occupational functioning. 

The following considerations will govern the examination:

(a) The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must assess the severity of the Veteran's PTSD (to include impact on social and occupational functioning). To the extent possible, the examiner should provide a global assessment of functioning (GAF) score. If providing a GAF score is not possible, the examiner should explain why in the examination report. 

(d) The examiner will provide an opinion as to whether the Veteran's PTSD precludes him from procuring or maintaining substantially gainful employment

(e) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination: to determine the severity of the Veteran's PTSD and its impact on his social and occupational functioning. 

(f) The examiner is requested to provide A COMPLETE RATIONALE FOR ALL OPINIONS RENDERED, based on his or her clinical experience, medical expertise, and established medical principles. 

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


